Citation Nr: 0705122	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran apparently had active military service from June 
2002 to February 2003.  The service will be verified as part 
of the development below.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In April 2006, the veteran, sitting in the RO, testified 
during a hearing conducted via video conference with the 
undersigned, sitting in the Board's main office in 
Washington, D.C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for bronchial asthma.  
She testified that she had no breathing problems prior to 
entering service and that her respiratory problems developed 
about seven months after her entry into service.  In her 
April 2005 substantive appeal, the veteran said that, in her 
youth, she never had asthma and that, as a child, test 
results for asthma were negative.

Service medical records indicate that, on a report of medical 
history completed in February 2002, when examined at entrance 
into service, the veteran gave a history of allergy to animal 
hair, but otherwise denied having asthma, breathing problems 
related to exercise, weather, or pollen, shortness of breath, 
bronchitis, wheezing problems, the need to use a prescribed 
inhaler, sinusitis, or hay fever.  The examiner noted that 
the veteran's allergy was manifested by a stuffy nose and 
congestion.  Her entrance examination report reflects that 
her nose, sinuses, lungs, and chest were normal 

According to a February 6, 2003 Addendum to a medical record, 
in January 2003, the veteran was reevaluated for an 
orthopedic problem for which separation was recommended.  At 
that time, a previously undocumented history of dyspnea on 
exertion was noted.  The veteran said it started when she was 
doing physical conditioning before going a medical hold in 
July 2002 (for the orthopedic problem).  Asthma testing was 
performed by the allergy clinic in February 2003.  

The February 2003 allergy clinic record indicates the veteran 
complained of shortness of breath and lightheadedness with 
running and currently at night.  She denied coughing and 
reported some wheezing, shortness of breath, and chest 
tightness with marching, running and at rest.  Exercise 
induced symptoms were not present prior to basic training and 
the veteran's past medical history was negative for asthma.  
Upon testing, it was noted that the Allergy clinic staff 
would not make a clear diagnosis of Asthma, because testing 
was limited by suboptimal efforts by the veteran.  The 
February 6, 2003 record notes that "these findings are 
consistent with reactive airway disease, which is 
disqualifying for continued military service."  Reactive 
airway disease was listed as an additional diagnosis and 
separation was recommended.  According to a February 11, 2003 
Medical Evaluation Board (MEB) report, the veteran was 
diagnosed with asthma that existed prior to service.

An April 2004 VA general medical examination report, prepared 
by a physician's assistant, indicates that the examiner did 
not review the veteran's medical records.  The veteran denied 
a history of any childhood asthma and said that the asthma 
started in service and that she had allergies/rhinitis.  She 
complained of intermittent wheezing and cough with no chest 
pain.  She said that pulmonary function tests were performed 
within the last six months, but the examiner noted that the 
test results were unavailable for review.  The clinical 
assessment included asthma, most probably exercise induced 
while stationed in the military.

In its April 2005 statement of the case, the RO relied, in 
large measure, on a case identified as "Grahnam v. West", 
without other citation, to the effect that the veteran's 
service medical records and findings of the MEB report 
clearly and unmistakably demonstrated the veteran's condition 
existed prior to service and was not aggravated by military 
service and that there was a factual predicate for the MEB's 
conclusion, i.e., the veteran history, filtered through the 
medical expertise of the MEB.  

Nevertheless, and more significantly, the Board notes that a 
veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2006).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
bronchial asthma preexisted the appellant's entry into active 
military service in June 2002 and was not aggravated by 
service.

In fact, here, it is unclear if the veteran had an existing 
asthmatic disorder prior to entering service in June 2002.  
Further it is unclear whether appellant currently has chronic 
asthma.  In April 2004, the VA examiner noted that the 
veteran's service medical records were unavailable for review 
and did not comment on upon whether the veteran had a pre-
existing asthma disorder that was aggravated by a period of 
active military service from 2002 to 2003.  Rather, the VA 
examiner diagnosed asthma that was most probably exercise 
induced while stationed in the military.  Thus, there appears 
to be some confusion as to whether the veteran had a pre-
existing asthma disorder, or continues to have chronic 
asthma.  In the interest of due process and fairness, the 
Board believes further VA examination is warranted.

Further, as noted, in her April 2005 substantive appeal, the 
veteran said that results of medical tests performed when she 
was a child were negative for asthma.  However, the medical 
records of that procedure are not associated with the claims 
file.  As well, the veteran told the April 2004 VA examiner 
that pulmonary function tests were performed within the last 
six months, but these results are also not in the claims 
file.  The Board believes all these records should be 
obtained.

The Board therefore concludes the case must be REMANDED to 
the RO for the following actions:

1.	The RO should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006), that includes 
an explanation as to the 
information or evidence needed 
to establish effective dates for 
the increased rating claim on 
appeal, as outlined by the court 
in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The veteran should be requested 
to provide the name(s) and 
address(es) of the VA or non-VA 
medical provider(s) who (a) 
tested or treated her for any 
childhood asthma or other 
respiratory problems and (b) 
performed any pulmonary function 
tests since discharge.  Then, 
after obtaining the requisite 
medical authorizations from the 
veteran, the RO should request 
all pertinent medical records 
regarding the veteran's 
treatment from these medical 
providers.

3.	Then, the veteran should be 
scheduled for a VA pulmonary 
examination, by an appropriate 
medical physician, to determine 
the etiology of any respiratory 
disorder found to be present.  A 
complete history of the claimed 
disorder should be obtained from 
the veteran.  Prior to the 
examination, the examiner should 
review the claims folder, 
including the appellant's 
service medical records for her 
period of active duty from June 
2002 to February 2003, including 
the February 2003 service 
medical records.  All indicated 
tests and studies should be 
performed and all clinical 
findings reported in detail.  
The examiner is requested to 
address the following matters:

a.	Does the appellant 
currently have a disorder 
manifested by bronchial 
asthma or other chronic 
respiratory disability (or 
disabilities)?

b.	If she has such a 
disability (or 
disabilities), does it 
represent a disease process 
or the residuals of an 
injury?

c.	Taking into consideration 
the evidence incorporated 
in the service medical 
records (including the 
February 2003 records) and 
April 2004 VA examination 
report, when was the 
disability (or 
disabilities) incurred?

d.	If any disability was 
incurred before June 2002, 
was there a permanent 
increase in disability, 
beyond the natural progress 
of the disorder, during a 
period of military duty, 
namely from June 2002 to 
February 2003?

e.	If any diagnosed disability 
was incurred after June 
2002, the examiner is 
requested to provide an 
opinion concerning the 
etiology of any bronchial 
asthma found to be present, 
to include whether it is at 
least as likely as not 
(i.e., to at least a 50- 50 
degree of probability) that 
any currently diagnosed 
bronchial asthma was caused 
by military service 
(including the findings 
noted in the February 2003 
service medical records), 
or whether such an etiology 
or relationship is unlikely 
(i.e., less than a 50-50 
probability).

f.	The examiner is 
particularly requested to 
reconcile the opinion 
expressed in the February 
2003 Medical Evaluation 
Board report (to the effect 
that the veteran had asthma 
that existed prior to 
service) with that 
expressed in the April 2004 
VA examination report (to 
the effect that the veteran 
probably had asthma most 
probably exercised induced 
while in service).    

g.	A complete rationale should 
be provided for all 
opinions expressed.  The 
veteran's claims file 
should be made available to 
the examiner prior to 
examination and the 
examination report should 
indicate if the examiner 
reviewed the veteran's 
medical records.

NOTE: The term "at 
least as likely as 
not" does not mean 
merely within the 
realm of medical 
possibility, but 
rather that the weight 
of medical evidence 
both for and against a 
conclusion is so 
evenly divided that it 
is as medically sound 
to find in favor of 
causation as it is to 
find against it

4.  Thereafter, the RO should 
readjudicate the veteran's claim 
for service connection for 
bronchial asthma.  If the benefits 
sought on appeal remain denied, 
the veteran and her representative 
should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain 
notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the 
April 2005 statement of the case.  
An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



